DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In response to election requirement of 12/01/2021, applicant has elected group I directed to claims 1-8 without traverse.  Remaining claims 9-15 are withdrawn from consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 rejected under 35 U.S.C. 102 (a) (1) and (a) (2) as being by Ultey [US 20110257646 A1].
As per claim 1, Utley teaches a device for treating swollen vascular structures in a body canal (Utley Fig 4) characterized in that it comprises at least a tubular element Utley Fig 4 item 42) adapted to be inserted into body canal (Utley ¶0016, ¶0052, ¶0071)
 comprising at least an ultrasound probe (Utley Fig 4, ¶0105 “The barrel 42 or introducer 46 can also carry an ultrasound transducer 74”) aligned with at least a surgical arrangement (Utley Fig 4, item 74 aligned with an energy applicator 66.  These are surgical instruments, for e.g. see ¶0076), wherein the ultrasound probe is fixed at the tubular element (Utley Fig 4, ¶0105 “The barrel 42 or introducer 46 can also carry an ultrasound transducer 74”).
As per claim 2, Utley further teaches at a least a base (Utley Fig 4 item 40) comprising a trigger element (Utley Fig 4 item 68, ¶0075 “A trigger or other push-pull lever 68 on the hand grip 40 is coupled through the barrel 42 to the energy applicators 66”) , wherein the base comprises a connection member geometrically adapted to receive the tubular element (Utley Fig 4, arrangement for the coupling /connection of the tubular barrel to hand grip inherently requires some connections or coupling mechanism or “geometric adaptation” as claimed  This can be visualized in Figs 18-20).
As per claim 3, Utley further teaches a lever mechanism associated with the trigger element (Utley Fig 20 item 226, ¶0133).
As per claim 4, Utley further teaches that the tubular element comprises at least a regulation mechanism associated with the surgical arrangement (Utley Fig 4 ¶0075 “A trigger or other push-pull lever 68 on the hand grip 40 is coupled through the barrel 42 to the energy applicators 66. The lever 68 controls movement of the energy applicators 66 …”, implies connection and regular mechanism on the barrel as shown in Fig 20. Items 222, 224, 214, 246 etc...).
As per claim 5, Utley further teaches that the lever mechanism is connected to the regulation mechanism by means of at least a linkage element (Utley Fig 20 item 226).
As per claim 6, Utley further teaches that the surgical arrangement comprises at least a primary RF emitter  and at least a secondary RF emitter (Utley Fig 4 multiple RF electrodes. See ¶0078-¶0079).
As per claim 7, Utley further teaches that the surgical arrangement comprises a displacement perpendicular to the tubular element  (Utley Fig 21,  ¶0130 “when the barrel 206 is oriented horizontally”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Utley as applied to claim 1 above and further in view of Harada [US 4926380 A].
As per claim 8. Utley further teaches a system for treating swollen vascular structures in a body canal characterized in that it comprises: a. a device  for treating swollen vascular structures in a body canal as defined in claim 1 (see claim 1 rejection above); b. atleast a RF source (Utley Fig 3 item 50); and c. atleast an ultrasound device (Utley ¶0105-¶0106 “n ultrasound transducer 74 adjacent the distal end 44. The physician can then observe the anorectal echo as a real time image…he ultrasonic probe assesses the targeted tissue morphology before insertion of the device 36 and images ”, implies US device is inherently required); wherein, - the device is connected with the RF source, by plug connectors (Utley Fig 3 item 54), - the RF source provides the RF to the primary RF emitter and to the secondary RF emitter of the surgical arrangement (Utley ¶0078); and - the ultrasound device provides the ultrasound signal to the ultrasound probe (Inherent for producing US images). 
Utley does not expressly teach the device is connected with the ultrasound device by plug connector.
Harada teaches the device is connected with the ultrasound device by plug connector (Harada Fig 1 Col3 lines 10-15 “Connector 11a of junction unit 11 is provided with plural connecting sockets which are connected to the connecting plugs of connector 3a”).
 Before the effective filing date of the claimed invention it would have been obvious to a person or ordinary skill in the art to modify apparatus in Utley by integrating plug connector for US.  The motivation would be to provide signal communication to and from the US processing components so that the raw data can be processed and viewed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/           Primary Examiner, Art Unit 3793